DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  recites at line 2 “the plate” which is believed should recite “the plate member”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  recites at line 2 “the polyaxial screw” which is believed should recite “the cannulated fenestrated polyaxial screw”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as indefinite for the recitation of “needle can be longitudinally displaced relative to the needle” in line 3 (emphasis added).  It is unclear how the needle can be displaced relative to itself.  In the interest in compact prosecution the claim will be interpreted as the needle being displaced relative to the shaft of the screw.
Claim 13 is rejected as indefinite for the recitation of “the shaft of the second screw restrained by the screw hole to be inserted coaxial with the central axis” in lines 3-4.  It is unclear how a screw hole which is understood to be void or hollow place in a solid body can restrain the shaft.  Therefore, the claim appears to be incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The missing elements being what in the screw hole restrains the shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilberg et al (US Patent 7717947B1) in view of Biedermann (US Patent 8808335) and Beyar et al (US Patent Pub. 20130184765A1).
Wilberg discloses a method of stabilizing a bone (bone screw, Fig. 1-6).  Specifically in regards to claim 1, Wilberg discloses positioning a bone plate member (12) over a bone (14), the bone plate member (12) having a lower surface (surface of 12 against 14) adapted to be in contact with the bone (14) and an opposing upper surface (surface of 12 not in contact with 14) and at least a first screw hole (52) extending between the upper and lower surfaces, the first screw hole (52) including a screw seat (seat in 52 that abuts 16) with a curved surface (Wilberg recites that screw 60 is passed through the bore 52 in the plate 12, the plate 12 is shown in Fig. 4 
Biedermann discloses a method of stabilizing a bone (locking element for a polyaxial bone anchor, bone plate, and bone plate assembly and tool, Fig. 1-4).  Specifically in regards to claim 1, Biedermann discloses positioning a bone plate member (1) over a bone, the bone plate member (1) having a lower surface (1b) adapted to be in contact with the bone and an opposing upper surface (1a) and at least a first polyaxial screw hole (2) extending between the upper and lower surfaces (1a,1b), the first polyaxial screw hole (2) including a screw seat (21) with a curved surface (Biedermann discloses that holes 2 have a hollow seat portion 21 which forms a 
Beyar discloses a method of stabilizing a bone (locking element for a polyaxial bone anchor, bone plate, and bone plate assembly and tool, Fig. 1-4).  Specifically in regards to claim 1, Beyar discloses positioning a bone plate member (102) over a bone (120), wherein the bone plate member (102) has a first screw hole (104) formed therein, and forming a bone hole (160) beneath the first screw hole (104), and driving a screw (108) through the first screw hole (104) and into the bone hole (160) (Fig. 3-6; and Page 4 Para. [0086]-Page 5 Para. [0094]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Wilberg by forming a hole in the bone under the screw hole in the plate as taught in Beyar in order to ensure that the screws are inserted into the bone at a desired angle of insertion (Page 5 Para. [0090]).  
In regards to claim 2, Wilberg discloses that prior to removing the needle (66), retracting the needle (66) within the internal cannula (26) and injecting the bone injectable material from 
In regards to claim 5, as best understood, Wilberg in view of Biedermann and Beyar disclose a cannulated fenestrated polyaxial screw as recited above.  Wilber further discloses wherein the injecting occurs without coupling the needle (66) relative to the cannulated fenestrated screw (60) such that the needle (66) can be longitudinally displaced relative to the shaft (18) (Fig. 6; and Col. 7 lines 32-47).
In regards to claim 6, Wilberg discloses wherein the outer surface of the head (16) is recessed below the upper surface of the plate (12) during the injecting (Wilberg recites that screw 60 is driven into the plate 12 as described in relation to Fig. 4.) (Fig. 4; and Col. 6 lines 30-33).
In regards to claim 7-8, Wilberg in view of Biedermann and Beyar disclose a method of stabilizing a bone comprising a bone plate having a polyaxial screw hole and a cannulated fenestrated polyaxial screw as recited above.  Wilber discloses removing the needle (66) from the screw (60) (Col. 7 lines 43-45).  However, the combination is silent as to a locking element within the screw hole and over the head of the screw to lock the angle of the screw relative to the plate and wherein the plate screw hole has a threaded internal portion.  Biedermann in regards to claim 7 discloses locking a locking element (5) within the polyaxial screw hole (2) and over the head (42) of the polyaxial screw (4) to lock the angle of the polyaxial screw (4) relative to the plate member (1) (Fig. 2-5; and Col. 4 lines 18-26 and Col. 5 lines 4-20).  In regards to claim 8, Biedermann discloses the polyaxial screw hole (2) has an upper portion provided with a threaded portion (23), and the locking element (5) includes an external thread (thread on 51) that engages the threaded portion (23) (Fig. 2-4; and Col. 3 lines 60-67 and Col. 4 lines 18-25).  It would have 
In regards to claim 9 and 11, Wilberg in view of Biedermann and Beyar disclose a method of stabilizing a bone comprising a bone plate having a polyaxial screw hole and a cannulated fenestrated polyaxial screw as recited above.  However, the combination is silent as to a second polyaxial screw having a head and a shaft inserted into a second screw hole.  Biedermann in regards to claim 9 discloses inserting a second polyaxial screw (4) with a head (42) and shaft (41), wherein the bone plate member (1) has at least a second polyaxial screw hole (2) having an upper portion (23) provided with a threaded portion and a lower portion (21) provided with spherically curved screw seat, and the second polyaxial screw (4) is inserted into the second polyaxial screw hole (2) until the head (41) of the second polyaxial screw seats within the spherically curved screw seat (21) of the second polyaxial screw hole (2) (Fig. 1-4; and Col. 3 lines 17-67 and Col. 4 lines 18-25). In regards to claim 11, Biedermann discloses wherein the second polyaxial screw is a non-fenestrated (Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the plate (12) of Wilberg to have a second polyaxial hole to accept a second polyaxial screw as taught in Biedermann in order have a means to affix the plate by more than one screw.  
In regards to claim 10, Wilberg in view of Biedermann and Beyar disclose a method of stabilizing a bone comprising a bone plate having a polyaxial screw hole and a cannulated fenestrated polyaxial screw as recited above.  However, the combination is silent as to a second 
In regards to claim 12, Wilberg in view of Biedermann and Beyar disclose a method of stabilizing a bone comprising a bone plate having a polyaxial screw hole and a cannulated fenestrated polyaxial screw as recited above.  However, the combination is silent as to a second screw having a head and a shaft inserted into a second screw hole to apply compressive force to the bone.  Biedermann discloses inserting a second screw (4) with a head (42) and shaft (41), wherein the bone plate member (1) has at least a second screw hole (3) with a screw seat (31 or 32), and the shaft (41) of the second screw inserted through the second screw hole (3) and into the bone until the head (42) of the second screw seats against the screw seat (31 or 32) and applies a compressive force on the plate member (1) between the plate member (1) and the bone (Fig. 1-2 and 10-11; and Col. 5 lines 34 to Col. 6 lines 29).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the plate (12) of Wilberg to have a second polyaxial hole to accept a second polyaxial screw to apply compressive force to the bone as taught in Biedermann in order to have holes that can provide a self-compression effect to compress the bone parts against each other and against the plate member (Col. 6 lines 17-29).  
In regards to claim 14-15, Wilberg discloses wherein the bone injectable material is a bone void filler, and wherein the bone injectable material is a bone cement (Wilberg recites wherein the syringe 46 contains bone cement therein which can act as a bone void filler.) (Col. 7 lines 32-44).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber in view of Biedermann and Beyar as applied to claim 1 above, and further in view of Russel et al (US Patent 8574273B2).
Wilberg in view of Biedermann and Beyar disclose a method of stabilizing a bone comprising a bone plate having a polyaxial screw hole and a cannulated fenestrated polyaxial screw as recited above.  However, the combination is silent as to the bone injectable material including an anti-infection agent.  Russel discloses a method of stabilizing a bone (bone screws and methods of use thereof).  Specifically in regards to claim 16, Russel discloses a cannulated fenestrated screw (1) that receives a bone injectable material that includes an anti-infection agent (Russel discloses that the syringe can be prepacked with an antibiotic agent.) (Fig. 7A-7B; and Col.15 lines 47 to Col. 16 line 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the syringe (46) of Wilberg to be filled with an anti-infection agent as taught in Russel in order to prevent an infection at the surgical site.

Claim 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilberg et al (US Patent 7717947B1) in view of Biedermann (US Patent Pub. 20150320462A1, referred to herein as Beidermann2) and Beyar et al (US Patent Pub. 20130184765A1).
Wilberg discloses a method of stabilizing a bone (bone screw, Fig. 1-6).  Specifically in regards to claim 1, Wilberg discloses positioning a bone plate member (12) over a bone (14), the bone plate member (12) having a lower surface (surface of 12 against 14) adapted to be in 
Biedermann2 discloses a method of stabilizing a bone (bone plate with enlarged angle of inclination for a bone anchor to a favored side, Fig. 1-4).  Specifically in regards to claim 1, Biedermann2 discloses positioning a bone plate member (1) over a bone, the bone plate member 
Beyar discloses a method of stabilizing a bone (locking element for a polyaxial bone anchor, bone plate, and bone plate assembly and tool, Fig. 1-4).  Specifically in regards to claim 1, Beyar discloses positioning a bone plate member (102) over a bone (120), wherein the bone plate member (102) has a first screw hole (104) formed therein, and forming a bone hole (160) beneath the first screw hole (104), and driving a screw (108) through the first screw hole (104) and into the bone hole (160) (Fig. 3-6; and Page 4 Para. [0086]-Page 5 Para. [0094]). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Wilberg by forming a hole in the bone under the screw hole in the plate as 
In regards to claim 3-4, Wilberg in view of Biedermann2 and Beyar disclose a method of stabilizing a bone comprising a bone plate having a polyaxial screw hole and a cannulated fenestrated polyaxial screw as recited above.  However, the combination is silent as to the screw hole has an upper portion with a thread defining a central axis and the screw seat define a second axis angulated relative to the first at a non-zero angle.  Biedermann2 in regards to claim 3 discloses wherein the screw hole (2) has an upper portion (2a) with a thread (5) defining a first central axis (C1), and the screw seat (2c) defines a second central axis (C3) angulated relative to the first central axis (C1), the screw shaft (8) has a shaft axis (S) extending at a non-zero angle relative to the second central axis (C3) (As can be seen in Fig. 3 of Biedermann2 the screw is positioned in the same manner relative to axis C3 as applicants invention shown in the specification at Fig. 3.) (Fig. 1 and 3; and Page 2 Para. [0024] and [0027]-[0030]).  In regards to claim 4, Biedermann2 discloses wherein the shaft axis (S) extends at a non-zero angle relative to the first central axis (C1) (Fig. 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the plate (12) and the screw hole (52) of Wilberg so that the hole has an upper portion with a thread defining a central axis and the screw seat define a second axis angulated relative to the first at a non-zero angle as taught in Biedermann2 in order to allow a polyaxial adjustment of the bone anchor and the plate with an enlarged angle of inclination to one side (Page 1 Para. [0007]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775